DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube tilting unit and lens tilting unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a controller” in claims 5 and 6, which utilizes the generic term controller, the linking phrase “configured to” and functional language.  Page 13 of the specification teaches that the limitation is a computer implemented function. 
“solar energy collection tube tilting unit” in claim 8 which uses the generic term “unit” coupled with the function of tilting the tube.  The limitation is interpreted in light of the specification to comprise a motor, cylinder or equivalents thereof. 
“lens tilting unit” in claim 7, which uses the generic term unit coupled with the function of tilting the lens.  Corresponding structure could not clearly be identified in the specification.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites “a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube based on incidence angle information including incidence angles of the solar energy that vary with time”.  The limitation is a computer implemented function. See instant specification page 13.  However, instant specification is silent as to an algorithm for this particular function.  For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181 II B.   Therefore the claim is rendered indefinite. 
Claim 6 recites “a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube by using the incidence angle measured by the sensor”.  
The limitation is a computer implemented function. See instant specification page 13.  However, instant specification is silent as to an algorithm for this particular function.  For a computer-implemented 35 
Claims 7 and 8 are indefinite at least by virtue of dependency. 
Claim limitation “lens tilting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. At best, instant specification provides that a lens tilting unit could be a “drive unit”.  However, the term “drive unit” runs afoul the same issues by utilizing the generic term “unit” and the function of driving.  One of ordinary skill in the art would not be able to clearly identify structure from the specification which perform the claimed function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander US4318394.
Regarding claim 12, Alexander US4318394 discloses a solar energy collector, comprising: 
a solar energy collection tube having an absorption medium flow path for allowing an absorption medium to flow therethrough (Fig. 1, tubes 10);
 a reflector configured to concentrate solar energy on the solar energy collection tube (Fig. 1, reflector 12); and 

Regarding claim 13, Alexander further discloses the solar energy collector of claim 12, wherein the actuator is configured to adjust the distance between the solar energy collection tube and the reflector by moving one of the solar energy collection tube and the reflector relative to the other (Col. 3 Ln. 3-17).
Regarding claim 14, Alexander further discloses the solar energy collector of claim 12, wherein the actuator is configured to move the solar energy collection tube toward or away from the reflector so that the solar energy is focused on the solar energy collection tube (Col. 3 Ln. 3-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443.
Regarding claim 1, Im US20150090250 discloses a solar energy collector, comprising: 
a solar energy collection tube having an absorption medium flow path for allowing an absorption medium to flow therethrough (Fig. 2, tube 26); 
a lens configured to concentrate solar energy on the solar energy collection tube (Fig. 2; lens 32). 

Garvey et al. US20200191443 discloses a solar energy collector, comprising: 
a solar energy receiver for receiving solar energy (31); 
a lens configured to concentrate solar energy on the solar energy receiver (lens 20, Fig. 2); and 
an actuator configured to move the solar energy collection tube or the lens based on an incidence angle of the solar energy so that the solar energy is focused on the receiver (actuators 30a, 30b, ¶41).  

Garvey does not expressly disclose wherein the receiver is a tube having an absorption medium flow path for allowing an absorption medium to flow therethrough.
Garvey teaches that the improved apparatus provides fine temperature control at the receiver by adjusting energy flux density of the concentrated spot while independently controlling energy flux density of the concentrated solar spot (¶25) and provides the benefit a feedback and control system for maintaining temperatures, total energy, energy flux density, and thermal spot size delivered to a receiver plane (¶22).  
It would have been obvious to one of ordinary skill in the art to modify Im with the actuating, control, and focus system of Garvey since doing so would provide the benefit a feedback and control system for maintaining temperatures, total energy, energy flux density, and thermal spot size delivered to a receiver plane. 
In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Garvey with the tube receiver of Im since doing so 
Regarding claim 2, the previously combined references teach the solar energy collector of claim 1, wherein the actuator is configured to adjust the distance between the solar energy collection tube and the lens by moving one of the solar energy collection tube and the lens relative to the other (Garvey, ¶37).
Regarding claim 3, the previously combined references teach the solar energy collector of claim 1, wherein the actuator is configured to move the solar energy collection tube toward or away from the lens so that the solar energy is focused on the solar energy collection tube (Garvey, claim 8).
Regarding claim 4, the previously combined references teach the solar energy collector of claim 1, wherein the lens has a flat panel shape (Garvey, Fig. 2; Im, Fig. 2).
Regarding claim 9, the previously combined references teach the solar energy collector of claim 1, wherein the lens is configured to concentrate the solar energy toward the center in the solar energy collection tube, the lens extending along a longitudinal direction of the solar energy collection tube (Im, Fig. 2).

Claims 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 and in view of Gross US20150212188 
Regarding claim 5, the previously combined references do not expressly disclose the solar energy collector of claim 1, further comprising: a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube based on incidence angle information including incidence angles of the solar energy that vary with time.
Gross US20150212188 teaches a solar collector provides with a controller wherein the controller controls an actuator so that solar energy is focused on a target based on angle of incidence information (¶58).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a controller configured to control the actuator based on incidence angle information, as taught by Gross, since doing so amounts to a known technique for controlling solar collectors in the art with the known predictable results of directing concentrated solar energy at the intended target.  
Regarding claim 6, the previously combined references do not expressly disclose the solar energy collector of claim 1, further comprising:
 a sensor configured to measure an incidence angle of the solar energy; and 
a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube by using the incidence angle measured by the sensor.
Gross US20150212188 teaches a solar collector provides with a controller a Sun angle sensor for determining an angle of incident sunlight wherein the controller controls an actuator so that solar energy is focused on a target based on angle of incidence information measured by the sensor (¶58).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a Sun angle sensor and controller configured to control the actuator based on incidence angle information from the sensor, as taught by Gross, since doing so amounts to a known technique for controlling solar collectors in the art with the known predictable results of directing concentrated solar energy at the intended target.  
Regarding claim 7, the previously combined references teach the solar energy collector of claim 6, further comprising: a lens tilting unit configured to adjust an arrangement angle of the lens so that the lens is arranged to face an incidence direction of the solar energy (Garvey, elevation actuators 28).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 and in view of Holt US4058110.
Regarding claim 8, the previously combined references do not expressly disclose the solar energy collector of claim 7, further comprising: a solar energy collection tube tilting unit configured to adjust an arrangement angle of the solar energy collection tube so that a side surface of the solar energy collection tube is disposed to face an incidence direction of the solar energy.
Holt US4058110 teaches a solar collector tube in use with a concentrating lens (Fig. 7) wherein the solar collection system includes a: a solar energy collection tube tilting unit configured to adjust an arrangement angle of the solar energy collection tube so that a side surface of the solar energy collection tube is disposed to face an incidence direction of the solar energy (Fig. 9, tube 12 moves or tilts through track 28, Fig. 8 and 9 teach alternative collector tube tilting mechanisms).
Garvey et al. US20200191443 teaches that adjusting the position of the receiver may be utilized to control the distribution of heat on the receiver (¶63). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a collection tube tilting unit, as taught by Holt, since doing so amounts to a known technique for adjusting the position of solar tube receivers in the art with the known predictable result of controlling the heat flux at the receiver as the Sun moves through the sky.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 and in view of Lasich US20130291858.
Regarding claim 10, the previously combined references do not expressly disclose the solar energy collector of claim 1, wherein the solar energy collection tube comprises:

a heat insulating portion provided to cover at least a part of a remaining part of the heat collection body portion other than the heat collecting part 
Lasich US20130291858 teaches a solar energy collection tube which comprises
a heat collection body portion including a heat collecting part that transmits the solar energy into the solar energy collection tube (Fig. 4, pipe 7); and 
a heat insulating portion provided to cover at least a part of a remaining part of the heat collection body portion other than the heat collecting part (Fig. 4, insulation 11).
Lasich teaches that such a solar collector tube enhances temperature increase and improves temperature control by minimizing temperature variations (¶18). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a solar collection tube, as taught by Lasich, since doing so is a simple substitution of known solar collector tubes in the art with the known predictable results of enhancing temperature increase and improving temperature control. 
Regarding claim 11, the previously combined references do not expressly disclose the solar energy collector of claim 1, wherein the solar energy collection tube comprises: 
a heat collection body portion configured to provide the absorption medium flow path, the heat collection body portion having an arc-shaped cross section; 
a heat insulating portion covering the heat collecting portion; and 
a heat collecting window portion connected to the heat collecting portion, the heat collecting window portion transmitting the solar energy therethrough, wherein the heat collecting window portion has an arc- shaped cross section whose radius of curvature is the same as a radius of curvature of the heat collection body portion.
Lasich US20130291858 teaches a solar energy collection tube which comprises
a heat collection body portion configured to provide the absorption medium flow path, the heat collection body portion having an arc-shaped cross section (Fig. 4, pipe 7); 
a heat insulating portion covering the heat collecting portion (Fig. 4, insulation 11); and 
a heat collecting window portion connected to the heat collecting portion, the heat collecting window portion transmitting the solar energy therethrough, wherein the heat collecting window portion has an arc- shaped cross section whose radius of curvature is the same as a radius of curvature of the heat collection body portion (Fig. 4, window 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a solar collection tube, as taught by Lasich, since doing so is a simple substitution of known solar collector tubes in the art with the known predictable results of enhancing temperature increase and improving temperature control. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEEPAK A DEEAN/Examiner, Art Unit 3762         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762